DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 22 August 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 August 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/625,625 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter:
Instant claim 1 and claim 2 of the ‘625 application both recite a high-strength steel sheet, comprising, by weight percent (wt%), the compositions outlined in the table below.
Element
Instant claim 1
Claim 2 of the ‘625 application
C
0.17 to 0.21%
0.12 to 0.17%
Si
0.3 to 0.8%
0.3 to 0.8%
Mn
2.7 to 3.3%
2.5 to 3.0%
Cr
0.3 to  0.7%
0.4 to 1.1%
Al
0.01 to 0.3%
0.01 to 0.3%
Ti
0.01 to 0.03%
0.01 to 0.03%
B
0.001 to 0.003%
0.001 to 0.003%
P
0.04% or less
0.04% or less
S
0.02% or less
0.01% or less
N
0.01% or less
0.01% or less

Balance iron and impurities
Balance iron and impurities

 
The ranges for each of these elements overlap and the courts have held that where claimed ranges overlap or lie inside of other disclosed ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented. 
Instant claim 1 and claim 2 of the ‘625 application both recite wherein the contents of C, Si, and Al satisfy the mathematical equation of [C] + ([Si]+[Al])/5 ≤ 0.35% wherein [C], [Si], and [Al] refer to the wt% of C, Si, and Al, respectively.
Instant claim 1 and claim 2 of the ‘625 application both recite wherein a cementite phase as a second phase is precipitated and distributed in a fraction of 1 to 3% between bainite laths or at the laths or grain boundaries of tempered martensite phase.  Instant claim 1 recites this fraction as being a volume fraction, whereas claim 2 of the ‘625 application recites this fraction as an area fraction.  However, it would be understood by one of ordinary skill in the art that measurements of microstructures by area fraction is substantially identical to the volume fraction based on the general techniques of determining an area fraction and a volume fraction (i.e. because a volume fraction is determined by an average of multiple images of an area), and therefore these ranges overlap.
Instant claim 1 recites 3-7% retained austenite, 5-15% fresh martensite, 5% or less of ferrite, and the balance of bainite or tempered martensite, whereas claim 2 of the ‘625 application recites 1-4% retained austenite, 10-20% fresh martensite, less than 5% ferrite, 50-70% tempered martensite, and balance bainite.  The ranges for each of these microstructures overlap.  See MPEP § 2144.05.
Instant claim 1 differs from claim 2 of the ‘625 application insofar as reciting being a cold rolled steel sheet.  However, this limitation (i.e. cold rolled) is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent an objective showing as to how the claimed process affects the final structure of the claimed steel sheet.  See MPEP § 2113.
As each of the limitations of instant claim 1 are recited in overlapping ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date as obvious variants of the copending claim 2 of the ‘625 application for a high-strength steel sheet, and one would have had a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/624,511 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter:
Instant claim 1 and claim 2 of the ‘511 application both recite a high-strength steel sheet, comprising, by weight percent (wt%), the compositions outlined in the table below.
Element
Instant claim 1
Claim 2 of the ‘511 application
C
0.17 to 0.21%
0.12 to 0.17%
Si
0.3 to 0.8%
0.3 to 0.8%
Mn
2.7 to 3.3%
2.5 to 3.0%
Cr
0.3 to  0.7%
0.4 to 1.1%
Al
0.01 to 0.3%
0.01 to 0.3%
Ti
0.01 to 0.03%
0.01 to 0.03%
B
0.001 to 0.003%
0.001 to 0.003%
P
0.04% or less
0.04% or less
S
0.02% or less
0.01% or less
N
0.01% or less
0.01% or less

Balance iron and impurities
Balance iron and impurities

 
The ranges for each of these elements overlap and the courts have held that where claimed ranges overlap or lie inside of other disclosed ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented. 
Instant claim 1 and claim 2 of the ‘511 application both recite wherein the contents of C, Si, and Al satisfy the mathematical equation of [C] + ([Si]+[Al])/5 ≤ 0.35% wherein [C], [Si], and [Al] refer to the wt% of C, Si, and Al, respectively.
Instant claim 1 and claim 2 of the ‘511 application both recite wherein a cementite phase as a second phase is precipitated and distributed in a fraction of 1 to 3% between bainite laths or at the laths or grain boundaries of tempered martensite phase.  Instant claim 1 recites this fraction as being a volume fraction, whereas claim 2 of the ‘511 application recites this fraction as an area fraction.  However, it would be understood by one of ordinary skill in the art that measurements of microstructures by area fraction is substantially identical to the volume fraction based on the general techniques of determining an area fraction and a volume fraction (i.e. because a volume fraction is determined by an average of multiple images of an area), and therefore these ranges overlap.
Instant claim 1 recites 3-7% retained austenite, 5-15% fresh martensite, 5% or less of ferrite, and the balance of bainite or tempered martensite, whereas claim 2 of the ‘511 application recites 1-4% retained austenite, 10-20% fresh martensite, 5% or less of ferrite, 50-70% tempered martensite, and balance bainite.  The ranges for each of these microstructures overlap.  See MPEP § 2144.05.
Instant claim 1 differs from claim 2 of the ‘511 application insofar as reciting being a cold rolled steel sheet.  However, this limitation (i.e. cold rolled) is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent an objective showing as to how the claimed process affects the final structure of the claimed steel sheet.  See MPEP § 2113.
As each of the limitations of instant claim 1 are recited in overlapping ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date as obvious variants of the copending claim 2 of the ‘511 application for a high-strength steel sheet, and one would have had a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1, line 3: “chromium (Cr,” should be “chromium (Cr),” (i.e. missing end parenthesis).
Claim 3, line 2: “0.01% of less of vanadium” should be “0.01% or less of vanadium” (i.e. the first “of” in this phrase appears to be a typo).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-5: The term “high-strength” in claims 1-5 is a relative term which renders the claim indefinite. The term “high-strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, one of ordinary skill in the art is not apprised as to how high the strength must be to be considered high-strength.  Furthermore, strength may refer to yield strength or tensile strength.  In the interest of advancing prosecution, the disputed limitation will be considered to be met by a description in the prior art that includes having high strength (regardless of whether the strength is yield strength or tensile strength) or by a steel sheet having a tensile strength of 1180 MPa or higher as recited in instant claim 4.
Claims 2-4 recite the limitation "the cold rolled steel sheet" in lines 1-2 of each of these claims.  There is insufficient antecedent basis for this limitation in these claims because “a cold rolled steel sheet” has not been previously introduced in the claims whereas “a high-strength cold rolled steel sheet” has been previously introduced.  Due to the difference in terminology, it is unclear if the cold rolled steel sheet refers to the previously introduced high-strength cold rolled steel sheet or is a different cold rolled steel sheet.  It is suggested to use consistent terminology throughout the claims when referencing the same feature or limitation.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the previously introduced high-strength cold rolled steel sheet.
Claim 1 recites a microstructure thereof includes “…the balance of bainite or tempered martensite, and, by volume fraction, 1 to 3% of a cementite phase” in lines 7-9.  The phrase “the balance” would be clear regarding antecedent basis as one of ordinary skill in the art would understand a recitation of proportions of a microstructure would necessarily have a balance (i.e. to reach 100% of the microstructure being accounted for); however, further recitation in the same claim of additional microstructure of cementite (i.e. recited following the phrase “the balance”) renders the claim as being unclear as to whether the required balance of bainite or tempered martensite is after accounting for retained austenite, fresh martensite, and ferrite or is the balance after accounting for retained austenite, fresh martensite, ferrite, and cementite (i.e. the balance includes both a broad range and a narrower range within the same claim).  In the interest of advancing prosecution, the disputed limitation will be considered as a balance after accounting for all other specified microstructures, including 1 to 3% cementite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (EP 2258887, previously cited) as evidenced by Merriam-Webster dictionary (NPL attached).
Claim 1: Matsuda teaches a high strength steel sheet (paragraph 0001) that is cold-rolled to obtain a cold-rolled steel sheet (paragraph 0056) (i.e. a high-strength cold rolled steel sheet).  The composition includes, on a mass basis (i.e. in wt%): 0.12-0.50% C, ≤2.0% Si, 1.0-5.0% Mn, ≤1.0% Al, ≤0.1% P, ≤0.07% S, ≤0.008% N, at least one of 0.05-5.0% Cr, etc., at least one of 0.01-0.1% Ti, 0.0003-0.0050% B, etc. (i.e. the teaching of “at least one” of Ti, B, etc. render as obvious to one of ordinary skill that both Ti and B may be included), and a balance Fe and impurities (paragraph 0018, lists 1-3).  The disclosed ranges for each of these elements overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The disclosed ranges for C, Si, and Al result in values of Equation 1 being 0.12-1.1% (calculated using Equation 1 by using minimum values and maximum values of the disclosed ranges for C, Si, and Al, wherein ranges of “or less” are considered to have a minimum value of 0%), and this range of values overlaps the claimed range.  See MPEP § 2144.05.  Matsuda teaches that the microstructure includes ≤5% retained austenite, <5% ferrite, ≤10% bainite, 80% or more of autotempered martensite, and the mean number of precipitated iron-based carbide grains (i.e. cementite is precipitated iron carbide of Fe3C; Matsuda discloses iron-based carbide as mainly Fe3C in paragraph 0031) having a size of 5 nm to 0.5 µm is 5x104 or more per 1 mm2 (paragraph 0018, list 1), which corresponds to an area fraction of up to about 1.25% or more (i.e. calculated by squaring the maximum size as an approximation of the area of 1 grain and multiplying by the number density).  It is noted that the instantly claimed volume fraction of cementite and the same values as an area fraction of cementite are substantially identical because the microstructures were measured through a scanning electron microscope EBSD analysis (i.e. ferrite, bainite, and both types of martensite were measured with the same type of analysis as the cementite as described in paragraph 0091 of the instant specification; however, ferrite, bainite, and both types of martensite are instantly claimed as area fractions whereas cementite is instantly claimed as a volume fraction).  Matsuda teaches that autotempered martensite is a microstructure including martensites in different tempered states (i.e. a portion may be fresh martensite and a portion may be tempered martensite) and desired characteristics as the entire steel sheet such as strength and workability can be satisfied by suitably controlling the amounts of martensites in different tempered states (paragraph 0064).  In this respect, Matsuda teaches the steel sheet as having a tensile strength of 1400 MPa or higher (paragraph 0017) and a hole expanding ratio ≥15% (paragraph 0086).  All specific inventive examples have a yield ratio (calculated as the yield strength divided by the tensile strength) in the range of about 0.51 to 0.79 (yield strength and tensile strength of specific inventive examples listed in Table 3) and have an elongation in the range of about 9.1 to 11.9% (Table 3).  These steel sheet characteristics (i.e. tensile strength, hole expanding ratio, yield ratio, and elongation) all overlap the characteristics of the instant application (e.g. tensile strength ≥1180 MPa, hole expansion ratio ≥25%, yield ration of 0.65-0.85, and elongation of 5-13%, as stated in paragraph 0067).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date that the amounts of martensites in different tempered states in the steel sheet disclosed by Matsuda have amounts of martensites that are fresher and amounts of martensites that are more tempered in ranges that overlap the instantly claimed amounts of fresh martensite and tempered martensite since their proportions affect the characteristics of the steel sheet (Matsuda, paragraph 0064).  Matsuda teaches the iron-based carbide grains (i.e. the cementite as outlined above) as being included in the autotempered martensite (i.e. in the laths or grain boundary of tempered martensite as another phase can be present only in these locations and still be considered in the martensite).
While not teaching a singular example of the instantly claimed steel sheet, it would have been obvious to one of ordinary skill in the art before the effective filing date as the instantly claimed features are conventionally known for a high-strength cold rolled steel sheet based on the teachings of Matsuda, as outlined above, and one would have had a reasonable expectation of success.
Claim 2: Matsuda teaches that the steel sheet may include one or more of 0.05-2.0% Cu, 0.05-2.0% Ni, 0.005-0.5% Mo, etc. (paragraph 0018, lists 2 and 3), which overlap the instantly claimed ranges.  See MPEP § 2144.05.  The teaching of “one or more” renders as obvious to one of ordinary skill in the art that any, some, or all of the listed elements may be included in the specified amounts, including selecting Cu, Ni, and Mo.
Claim 3: Matsuda teaches that the steel sheet may include one or more of 0.01-0.1% Nb, 0.005-1.0% V, etc. (paragraph 0018, lists 2 and 3), which overlap the instantly claimed ranges.  See MPEP § 2144.05.  The teaching of “one or more” renders as obvious to one of ordinary skill in the art that any, some, or all of the listed elements may be included in the specified amounts, including selecting Nb and V.
Claim 4: Matsuda teaches the steel sheet as having a tensile strength of 1400 MPa or higher (paragraph 0017) and a hole expanding ratio ≥15% (paragraph 0086).  All specific inventive examples have a yield ratio (calculated as the yield strength divided by the tensile strength) in the range of about 0.51 to 0.79 (yield strength and tensile strength of specific inventive examples listed in Table 3) and have an elongation in the range of about 9.1 to 11.9% (Table 3).  These ranges all overlap the instantly claimed ranges.  See MPEP § 2144.05.
Claim 5: Matsuda teaches that the steel sheet (i.e. the high-strength cold rolled steel sheet as outlined above regarding claim 1) can be galvanized or galvannealed by immersing in a coating bath and adjusting the coating weight by gas wiping (paragraphs 0076-0077).  It would be understood by one of ordinary skill in the art that the coating (i.e. plating layer) is on a surface of the steel sheet since it is a coating and is gas wiped.  For a galvanized steel sheet, the temperature of the coating bath should be 450-500 °C (i.e. the galvanized steel sheet is a hot-dip galvanized steel sheet), and the amount of dissolved Al in the coating bath is 0.12-0.22% (paragraph 0077).  Matsuda does not specify the balance or major constituent of the coating bath.  However, it would be understood by one of ordinary skill in the art that the major constituent of the coating bath is zinc because galvanized is defined as being coated with zinc (per the definition of “galvanized” according to Merriam-Webster dictionary; see attached NPL).  As such, Matsuda teaching that the steel sheet can be galvanized is considered to teach a zinc plating layer on a surface of the steel sheet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh et al. (US PGPub. No. 2013/0295402) teaches a steel sheet that may be zinc plated and having an overlapping chemical composition.  The microstructure includes 5-40% retained austenite, ≤10% ferrite, and 60-95% martensite, where the martensite includes non-tempered martensite and tempered martensite and carbides may be generated in the martensite.  The steel has a tensile strength ≥1000 MPa and an elongation of ≥10%.
Kim et al. (WO 2017/105064, using US PGPub. No. 2018/0371570 as an equivalent English translation) teaches a high-strength hot-dip galvanized steel sheet having an overlapping chemical composition, a tensile strength ≥900 MPa and a value of tensile strength x elongation ≥16000 MPa% (i.e. an elongation of about 17.8% or greater, based on a minimum tensile strength of 900 MPa).  The microstructure includes 5-30% ferrite, 5-20% austenite, 50-80% bainite and martensite, and precipitates in an area fraction of ≤2%.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784